Name: 2009/566/EC: Commission Decision of 27Ã July 2009 amending Decision 2008/721/EC as regards indemnities paid to members of Scientific Committees and experts in the field of consumer safety, public health and the environment (notified under document number C(2009) 5767)
 Type: Decision
 Subject Matter: documentation;  labour market;  personnel management and staff remuneration;  consumption;  environmental policy;  EU institutions and European civil service
 Date Published: 2009-07-28

 28.7.2009 EN Official Journal of the European Union L 196/61 COMMISSION DECISION of 27 July 2009 amending Decision 2008/721/EC as regards indemnities paid to members of Scientific Committees and experts in the field of consumer safety, public health and the environment (notified under document number C(2009) 5767) (2009/566/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 152 and 153 thereof, Whereas: (1) Article 19 of Commission Decision 2008/721/EC of 5 September 2008 setting up an advisory structure of Scientific Committees and experts in the field of consumer safety, public health and the environment and repealing Decision 2004/210/EC (1) states that members of the Scientific Committees, scientific advisors from the Pool and external experts shall be entitled to an indemnity for their participation in the meetings of the Committees, thematic workshops, working groups and other meetings and events organised by the Commission, and for serving as Rapporteur on a specific question. (2) Annex III to Decision 2008/721/EC fixes at EUR 300 the indemnity for each full day of participation, at EUR 150 the indemnity for participating in a morning or afternoon meeting, and at EUR 300 the indemnity for acting as Rapporteur. The latter may be increased at EUR 600 where fully justified and subject to availability of budget for questions which are particularly demanding in terms of workload. (3) That Annex also states that the Commission will regularly assess the need to adapt these indemnities in light of prices indexes, the evaluation of indemnities paid to experts in other European bodies and the experience on the workload for members, associated members, other scientific advisors and external experts. The first assessment should take place in 2009. (4) The current level of indemnities was fixed in 1997 for the members and experts of the predecessors of the Scientific Committees in question and has not been re-evaluated since then. The daily indemnity adapted taking into account the consumer prices increase in the period 1997-2008 based on the Consumer Price Index Data of Eurostat would be of EUR 381,50 This amount should be rounded up to EUR 385. (5) The distinction between full day and half day meetings should be eliminated in order to take into account travelling and transport time. (6) In light of experience, the workload for Rapporteurs depends substantially on the complexity and duration of the activities needed to complete the opinion, taking into account the complexity of the issue, the availability and accessibility of data, the amount of literature to be examined, the need for collaboration with other bodies and the extent and complexity of stakeholder and public consultations required. The current two levels for the Rapporteur indemnity do not reflect the actual range of situations and therefore a wider modulation of the Rapporteur indemnity should be introduced, HAS DECIDED AS FOLLOWS: Sole Article Annex III to Decision 2008/721/EC is replaced by the text in the Annex to this Decision. Done at Brussels, 27 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 241, 10.9.2008, p. 21. ANNEX ANNEX III INDEMNITIES Members of the Scientific Committees, scientific advisors from the Pool and the external experts shall be entitled to indemnities related to their participation in the activities of the scientific committees as follows: For participating in meetings of the Committees, workshops, working groups and other meetings and events organised by the Commission:  EUR 385 for each of the days during which the attended meeting has taken place, For acting as Rapporteur:  The indemnity is modulated, depending on the workload related to the complexity of the matter, the length of the period needed to complete the opinion, the amount and accessibility of data and scientific literature and information to be collected and processed and the extent and complexity of public and stakeholder consultations and contacts with other bodies, in light of the following indicative criteria: Amount Indicative Criteria EUR 385  Simple and routine issue  Opinion based on examination of a dossier, with limited data search and limited literature examination  No public consultation  No more than 5 months between first and last meeting EUR 770  Complex issue  Opinion based on significant data and literature search and examination  Stakeholder and/or public consultation with limited feedback examination workload  From 5 to 9 months between the first and the last meeting EUR 1 155  Very complex issue  Need for very extensive data and literature search and analysis  Extensive and complex consultations with stakeholder, the public and other scientific bodies, with important feedback to be examined  More than 9 months between the first and the last meeting  In each specific case, on the basis of the criteria mentioned above, the Commission shall indicate in the request for an opinion which of the amounts for the indemnity of the Rapporteur applies. The choice of the applicable amount may be modified by the Commission during the preparatory work for the requested opinion if that is justified by unforeseen changes in relation to the relevant criteria.  The Commission will regularly assess the need to adapt these indemnities in light of prices indexes, the evaluation of indemnities paid to experts in other European bodies and the experience on the workload for members, associated members, other scientific advisors and external experts.